Citation Nr: 0020824	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-06 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
service-connected post-operative residuals, fracture, nasal 
bone, with resultant severe occlusion of the right nasal 
passage with restricted drainage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to 
February 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Columbia, South Carolina, that denied the veteran's claim for 
an evaluation greater than 10 percent for service-connected 
post-operative residuals, fracture, nasal bone, with 
resultant severe occlusion of the right nasal passage with 
restricted drainage.


REMAND

When the veteran filed a claim for an increased evaluation 
for his service-connected nasal disability in June 1998, he 
did so on the basis that the residuals of his nasal bone 
fracture had worsened.  Thus, in order to properly evaluate 
the veteran's nasal disability it is essential to know what 
the residuals of his nose fracture are.  In this regard, the 
medical evidence is replete with the veteran's complaints as 
well as findings regarding sinusitis.  The veteran was 
diagnosed at a VA examination in January 1982 as having right 
maxillary sinusitis and at a VA examination in August 1998 as 
having chronic sinusitis.  However, despite evidence of 
sinusitis in the claims file, the record is devoid of a 
determinative medical opinion regarding the etiology of the 
veteran's sinusitis.  In this regard, the examiner who 
conducted the August 1998 VA examination apparently issued an 
addendum opinion in September 1998 stating that the "cause 
of [the veteran's] sinusitis is certainly not within mine or 
anyone elses capability to give the exact etiology."  

Keeping in mind that VA does not require a medical opinion as 
to the "exact etiology" of the veteran's sinusitis as 
opposed to a lesser "at least as likely than not" standard, 
this case must remanded for an Ear, Nose and Throat (ENT) 
examination so that an opinion as to the etiology of the 
veteran's sinusitis can be obtained.  Additionally, the 
severity of the veteran's nasal disability should be 
reassessed in light of the recent nasal surgery that the 
veteran underwent in May 1998.  This development is necessary 
so as to ensure that the veteran's service-connected nasal 
disability picture is as complete and accurate as possible 
for evaluation purposes.  See Green v. Derwinski, 1 Vet. App. 
121 (1991).

Additional development is also required as far as requesting 
pertinent medical records not currently on file.  More 
specifically, the record is devoid of medical records 
regarding the nasal septoplasty that the veteran underwent in 
1982, and it does not contain the complete records (including 
the operative report) from the septoplasty and sinus surgery 
performed in May 1998.  Also, private office notes from 
Phillip W. Saccogna, M.D. who has been following the veteran 
since the May 1998 nasal surgery should be requested starting 
from June 1998.  These records along with any additional 
pertinent records should be obtained and incorporated into 
the claims file.  Murinscsak v. Derwinski, 2 Vet. App. 363 
(1992).

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should ask the veteran to 
specifically identify (names, dates, 
addresses) all sources (VA and non-VA) of 
treatment that he received for his 
sinusitis. The RO, following the 
procedures of 38 C.F.R. § 3.159, should 
obtain copies of the actual treatment 
records from the identified sources, to 
include the operative reports from the 
nasal surgeries performed in 1982 and May 
1998, and private office notes from Dr. 
Phillip W. Saccogna, M.D. dated from June 
1998 to present.

2.  Next, the veteran should be scheduled 
for a VA examination with an ENT 
specialist in order to assess the 
etiology of his sinusitis and to reassess 
the present level of severity of his 
service-connected post-operative 
residuals, fracture, nasal bone, with 
resultant severe occlusion of the right 
nasal passage with restricted drainage.  
The examiner should be asked to opine as 
to whether it is at least as likely as 
not that the veteran's sinusitis is 
attributable to service or is proximately 
due to or the result of his service-
connected post-operative residuals, 
fracture, nasal bone, with resultant 
severe occlusion of the right nasal 
passage with restricted drainage.  The 
examiner should also provide findings 
regarding the current severity of the 
veteran's nasal disability.  The claims 
file and a copy of this REMAND must be 
forwarded to the examiner for review 
prior to the examination.

3.  Thereafter, the RO should adjudicate 
the veteran's claim for an increased 
evaluation for his service-connected 
post-operative residuals, fracture, nasal 
bone, with resultant severe occlusion of 
the right nasal passage with restricted 
drainage, to include the question as to 
whether the veteran's sinusitis is 
related to his presently service-
connected disability.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be issued a Supplemental Statement of the 
Case and be given a reasonable 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The purpose of this remand is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


